     Case 3:20-cr-00274-N Document 27 Filed 11/23/20              Page 1 of 14 PageID 407



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §           CRIMINAL NO. 3:20-CR-00274-N
                                                 §
WILHAN MARTONO (1)                               §

             DEFENDANT’S RESPONSE TO GOVERNMENT’S RESPONSE
                    TO DEFENDANT’S MOTION TO DISMISS

TO THE HONORABLE DAVID C. GODBEY, UNITED STATES DISTRICT JUDGE:

     COMES NOW WILHAN MARTONO, Defendant, by and through undersigned counsel in

the above entitled and numbered cause, and files this Defendant’s Response to Government’s

Response to Defendant’s Motion to Dismiss (Doc. 26). Defendant moved the Court to dismiss

counts in the indictment based on FOSTA and their associated forfeiture allegations because the

statute is unconstitutionally overbroad and vague. Alternatively, those counts should be dis-

missed because the indictment fails to state the essential elements of 18 U.S.C. 2421A.

     The Government responded, arguing that FOSTA is not unconstitutionally overbroad or

vague and that the indictment sufficiently charges a violation of Section 2421A because it sets

forth the offense in the words of the statute and there is no current authority that requires it to

identify victims of the offense.

     Martono files this reply, showing that the Government’s arguments are without merit, and

that the counts should be dismissed. Defendant’s brief in support hereby follows.

                                                     Respectfully submitted,

                                                     /s/ Peter M. Barrett
                                                     PETER M. BARRETT
                                                     State Bar No. 00790272
                                                     BARRETT BRIGHT LASSITER LINDER P EREZ
                                                     3300 Oak Lawn Avenue, Suite 700
                                                     Dallas, Texas 75219
                                                     O: (214) 526-0555
DEFENDANT’S RESPONSE TO GOVT’S DOC. 26                                                    1|Page
  Case 3:20-cr-00274-N Document 27 Filed 11/23/20   Page 2 of 14 PageID 408



                                         F: (214) 526-0551
                                         E: peter@barrettcrimelaw.com


                                         /s/ Alexandria Cazares-Perez
                                         ALEXANDRIA CAZARES-PEREZ
                                         3300 Oak Lawn Avenue, Ste 700
                                         Dallas, Texas 75219
                                         O: 214.635.3509
                                         F: 214.635.3509
                                         E: law@cazaresperez.com
                                         State Bar No. 24096446

                                         ATTORNEYS FOR DEFENDANT




DEFENDANT’S RESPONSE TO GOVT’S DOC. 26                                  2|Page
     Case 3:20-cr-00274-N Document 27 Filed 11/23/20              Page 3 of 14 PageID 409



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §            CRIMINAL NO. 3:20-CR-00274-N
                                                 §
WILHAN MARTONO (1)                               §

           MEMORANDUM IN SUPPORT OF DEFENDANT’S RESPONSE
      TO GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS

TO THE HONORABLE DAVID C. GODBEY, UNITED STATES DISTRICT JUDGE:

     COMES NOW WILHAN MARTONO, Defendant, by and through undersigned counsel in

the above entitled and numbered case, and files this Defendant’s Memorandum in Support of De-

fendant’s Response to Government’s Response to Defendant’s Motion to Dismiss, and respect-

fully shows this Court as follows:

     The Government asks that the Court deny Martono’s motion to dismiss, arguing that his chal-

lenges “are disfavored,” they “often rest on speculation,” “run contrary to the fundamental prin-

ciple of judicial restraint,” and “threaten to short circuit the democratic process.” GVRS.7. It

also argues that his motion should be denied because he “does not claim that Section 2421A is

unconstitutional as applied to him.” GVRS. 1.

     Neither facial challenges nor as-applied challenges carry distinct legal meanings. The Su-

preme Court noted in Citizens United v. Federal Election Commission, 558 U.S. 310, 331

(2010), that “the distinction between facial and as-applied challenges has no ‘automatic effect’

on a case, and it does not ‘control the pleadings and disposition in every case involving a consti-

tutional challenge.’” The majority and dissenting justices did not even agree in Los Angeles Po-

lice Dept. v. United Reporting Publishing Corp., 528 U.S. 32 (1999), which type of challenge

was before them. Martono has not tried to “short-circuit the democratic process” or attempted to



BRIEF IN SUPPORT OF DEFENDANT’S RESPONSE TO GOVT’S DOC. 26                                        1
    Case 3:20-cr-00274-N Document 27 Filed 11/23/20               Page 4 of 14 PageID 410



“run contrary to the fundamental principle of judicial restraint.” He has rightfully challenged the

constitutionality of a statute that the Government is employing to deprive him of his liberty.

The Government’s Proffered Definitions Are Invalid

    The Government dismisses Martono’s overbreadth and vagueness challenges, arguing that he

has “ignore[d] or overread[] all the key statutory terms.” GVSP.1. It insists that Section

2421A’s disjunctive verbs cannot have multiple or wide-ranging meanings all because of con-

text. GVRS.10–11. Not context in relation to FOSTA’s overall statutory scheme, but context

only to criminal law in general. GVRS. 11 (“In the context of criminal law . . .”). Promote, it

says, cannot be overbroad because in the world of criminal law it means to pander or pimp.

GVRS.11. It says this not based upon any survey of criminal statutes, federal case law, or even

state case law, but based upon a one-judge concurrence in Woodhull Freedom Foundation v.

United States, 948 F.3d 363, 375 (D.C. Cir. 2020) (Katsas, J., concurring in part and concurring

in judgment). Next, it says facilitate cannot mean to make easier because of an unstated pre-

sumption that Congress must have acted with criminal case law in mind. GVRS.11. The word

must mean aid, abet, and assist because that is how the Abuelhawa1 Court construed it in 21

U.S.C. 843(b). GVRS.12. Relying on that one-judge Woodhull Freedom concurrence, it goes

on to argue that this must be right because FOSTA’s intent requirement tracks the canonical

formula for aiding-and abetting liability.2 Based on these premises, it arrives at this construction

of the statute: “a defendant is liable under Section 2421A when he acts with ‘the intent to pro-




1
 Abuelhawa v. United States, 556 U.S. 816 (2009).
2
  18 U.S.C. 2(a) does not just use “aid” and “abet,” but several verbs to convey aiding-and-
abetting liability: “Whoever commits an offense against the United States or aids, abets, coun-
sels, commands, induces, or procures its commission, is punishable as a principal.”



BRIEF IN SUPPORT OF DEFENDANT’S RESPONSE TO GOVT’S DOC. 26                                         2
   Case 3:20-cr-00274-N Document 27 Filed 11/23/20                  Page 5 of 14 PageID 411



mote or facilitate’ prostitution.” GVRS.12. Which is nothing but a regurgitation of the statutory

language with the element of another person left out.

   First, the argument that facilitate does not or cannot mean to make easier is untenable. The

Fifth Circuit, in fact, has defined it this way in several cases. See, e.g.s., United States v. Shiu

Sun Shum, 496 F.3d 390, 392 (5th Cir. 2007) (holding that to “substantially facilitate” under 8

U.S.C. 1324 means to make an alien’s illegal presence in the United States substantially “easier

or less difficult”); United States v. Pechora, 693 F.2d 421, 424 (5th Cir. 1982) (holding “it is

enough that the interstate travel or the use of interstate facilities makes easier or facilitates the

unlawful activity”); United States v. Jones, 642 F.2d 909, 913 (5th Cir. 1981) (“As long as the

interstate travel or use of the interstate facilities and the subsequent facilitating act makes the un-

lawful act easier, the jurisdictional requisites under § 1952 are complete.”); United States v.

Broussard, 987 F.2d 215, 224 n. 6 (5th Cir. 1993) (holding that district court’s instruction defin-

ing “to facilitate” meant “to make easier to commit” was adequate).

   The Government’s reliance on Abuelhawa v. United States, 556 U.S. 816 (2009) to define

Section 2421A’s facilitate as aid, abet, and assist is flawed. It argues that the Abuelhawa Court

looked to the “traditional judicial” formulation of aiding and abetting to interpret facilitate, and

only then found that the statute’s penalty scheme was a significant supporting consideration.

GVRS.12. It was the other way around. The Court determined that facilitate should be inter-

preted narrowly using the traditional formulation of aiding and abetting because “any broader

reading of ‘facilitate’ would for practical purposes skew the congressional calibration of respec-

tive buyer-seller penalties.” Id. at 821–22. FOSTA does not have a similar penalty calibration

scheme, and the Government has not provided any authority demonstrating that the verb has

been similarly narrowed in any other instance. It is noteworthy that courts continue to give it a




BRIEF IN SUPPORT OF DEFENDANT’S RESPONSE TO GOVT’S DOC. 26                                            3
    Case 3:20-cr-00274-N Document 27 Filed 11/23/20             Page 6 of 14 PageID 412



broader meaning than aid, abet, and assist, including to make easier, post-Abuelhawa. See Unit-

ed States v. Desposito, 704 F.3d 221, 228 n. 8 (2d Cir. 2013); United States v. Owens, 641 F.

App’x 949, 951 (11th Cir. 2016) (per curiam); United States v. Schelblich, 788 Fed. Appx. 305,

309 (6th Cir. 2019) (construing section 2K2.1(c) of the United States Sentencing Guidelines);

United States v. Lindberg, No. 5:19-CR-00022-MOC-DSC, 2020 U.S. Dist. LEXIS 138461, at

*14 (W.D.N.C. Aug 4, 2020); In re 650 Fifth Ave. & Related Props., 777 F. Supp. 2d 529, 564

(S.D.N.Y. 2011). The Government’s proposed definition is also unpersuasive because aiding

and abetting is not a separate criminal offense, but an alternative charge in every indictment,

whether implicit or explicit. United States v. Neal, 951 F.2d 630, 633 (5th Cir. 1992). Congress

knows how to write aiding-and-abetting laws. It uses many more verbs and gerunds than what

are in FOSTA. See, e.g.s., 26 U.S.C. 7206(2)-(3) (fraud and false statements under internal rev-

enue laws); 21 U.S.C. 841(h) (dispensing controlled substances online); 15 U.S.C. 80b-9(f) (SEC

regulation of investment companies and advisors); 15 U.S.C. 78t (regulation of securities trad-

ing); 7 U.S.C. 13c (regulation of commodity exchanges); 12 U.S.C. 1847(b)(5) (penalties for

violating bank holding company regulations); 12 U.S.C. 1786(k)(2)(K), (m) (regulation of in-

sured credit unions). Significantly, none of these statutes use facilitate to describe aiding and

abetting.

    The Government’s definitional scheme for promotes is also unfounded. Its rationalization

that promotes must mean to pander or pimp is not supported by any legal authority save for

Woodhull Freedom’s one-judge concurrence.3 And Judge Katsas’s definition does not stem from




3
 The Government’s response relies extensively on Woodhull Freedom’s concurrence, but fails to
constructively address the opinion of the Woodhull Freedom Court.



BRIEF IN SUPPORT OF DEFENDANT’S RESPONSE TO GOVT’S DOC. 26                                      4
    Case 3:20-cr-00274-N Document 27 Filed 11/23/20                Page 7 of 14 PageID 413



any case authority, but is a reverse engineering of Black Law Dictionary’s definition of pander.4

Neither the Government nor Judge Katsas explain why Congress did not use pander or pimp in

FOSTA if that is what it actually intended to prohibit.

    Promote no doubt involves speech, and not just the unprotected kind. The Fourth Circuit re-

cently faced a constitutional challenge to promotion in the Anti-Riot Act in United States v.

Miselis, 972 F.3d 518, 537 (4th Cir. 2020), and could not escape the fact that it necessarily in-

cludes abstract advocacy. The court examined the verb string of to organize, promote, [or] en-

courage and found that promote failed to bear the constitutionally required relation between

speech and lawlessness. Id. at 536. It rejected the Government’s argument that it was readily

susceptible of a limiting transactional construction under Williams 5 or that it could be con-

strained to an artificial definition of criminal speech. Id. It explained that it was best understood

to mean to support or encourage something, or to advance, or further something by helping to . . .

introduce it and therefore occupied an “overinclusive position on the continuum of relation be-

tween advocacy and action.” Id. Cf. Planned Parenthood Ass’n of Hidalgo Cty, Texas, Inc. v.

Suehs, 692 F.3d 343, 347 (5th Cir. 2012) (regulators defined “promote” as to “[a]dvocate[] or

popularize[], by, for example, advertising or publicity). Notably, it observed that it did not have

the authority to rewrite the law to conform it to constitutional requirements. Id., citing United

States v. Stevens, 559 U.S. 460, 481, 130 S. Ct. 1577, 176 L. Ed. 2d 435 (2010) (“We will not

rewrite a . . . law to conform it to constitutional requirements.”). Yet this is what the Govern-

ment is asking the Court to do here with its pimp, pander, and abet definitions. See GVRS. 15

(“In sum, the best reading of Section 2421A is that it requires the defendant to ‘own, manage, or

4
  Black’s Law Dictionary, ironically, defines facilitate as to make the occurrence of (something)
easier; to render less difficult. See Woodhull Freedom, 948 F.3d at 372.
5
  United States v. Williams, 553 U.S. 285, 292, 128 S. Ct. 1830, 170 L. Ed. 2d 650 (2008).



BRIEF IN SUPPORT OF DEFENDANT’S RESPONSE TO GOVT’S DOC. 26                                          5
    Case 3:20-cr-00274-N Document 27 Filed 11/23/20                Page 8 of 14 PageID 414



operate a website with the specific intent to pander or otherwise abet the exchange of sex for

money—not simply advocate for, education, or provide general assistance to persons who prosti-

tute.”). The Government’s argument that Martono can point to “no ‘actual’ prosecutions that

track his theory of FOSTA’s vast sweep” is of no importance. (How could he if he is claiming

the statute is facially unconstitutional?) It is eminently more significant that the Government

cannot identify a single case or prosecution that has tracked its “best interpretation”6 or otherwise

adopted its tortured definitions.

    The Government professes curiosity over Martono’s claims of vagueness regarding the

meaning of prostitution. GVRS.21. The vagueness is clear. The word is not defined in the stat-

ute. State Attorneys General and countless private litigants are not bound by the Government’s

proffered definition or each other’s for that matter. See Grayned v. City of Rockford, 408 U.S.

104, 108–09 (1972) (explaining that a vague law impermissibly delegates basic policy matters to

policemen, judges, and juries for resolution on an ad hoc and subjective basis, with the attendant

dangers of arbitrary and discriminatory application). And the Government’s proffered definition

of “exchange of sex for money” breaks the rule that a single use of a statutory phrase must have

a fixed meaning across a statute because prostitution in FOSTA’s affirmative defense must nec-

essarily derive its definition from the jurisdiction where the alleged offense occurred. See Lo-

max v. Ortiz-Marquez, 140 S. Ct. 1721, 1725 (2020).

The Travel Act Is Not Controlling

    The Government repeatedly references the Travel Act in its response and encourages the

Court to rewrite FOSTA to conform to constitutional standards because FOSTA supposedly pro-

6
 The Government in Woodhull Freedom would not commit itself a “best interpretation.” See
Woodhull Freedom, 948 F.3d at 373 (observing that the Government has not disavowed expand-
ed prosecutions in the future).



BRIEF IN SUPPORT OF DEFENDANT’S RESPONSE TO GOVT’S DOC. 26                                          6
  Case 3:20-cr-00274-N Document 27 Filed 11/23/20                   Page 9 of 14 PageID 415



hibits substantially the same conduct. GVRS.18, 22, 23. Its analogizing of FOSTA to the Travel

Act is misplaced.

   First, the Travel Act defines illegal activity as state-defined illegal acts, in this case, “prosti-

tution offenses in violation of the laws of the State in which they are committed in the United

States, including but not limited to Texas Penal Code § 43.02”. IND.13. FOSTA does not re-

quire the violation of specific laws. By its plain terms, any online speech that can be said to

promote or facilitate prostitution, even abstractly, creates a risk of prosecution. Speech that con-

demns prostitution, on the other hand, doesn’t come under purview.

   Second, the two statutes employ markedly different terms. The Travel Act’s string of verbs

suggests a transactional limitation. See Williams, 553 U.S. at 294–95. Transactional words pro-

vide the necessary element of participation or direct engagement in the transaction. They are

necessary to ensure “the statute penalizes speech that accompanies or seeks to induce” the crimi-

nal conduct and to exclude the “multiple and wide-ranging meanings” that terms like promote

can have when standing alone. Id. FOSTA lacks the Travel Act’s list of constraining verbs so

its reach is not as similarly limited as a result. See Lomax, 140 S. Ct. at 1725 (“[T]his Court may

not narrow a provision’s reach by inserting words Congress chose to omit.”); see also United

States v. Corley, 556 U.S. 303, 314 (2009). FOSTA is therefore not transactional in nature and

does not require conduct that is in some way participatory in the offense. Woodhull Freedom

Found., 948 F.3d at 372.

FOSTA Prohibits Protected Speech

   The Government argues that FOSTA “squarely prohibits conduct,” that it doesn’t proscribe

speech at all. GVRS.13. But it cannot avoid the First Amendment by recasting essential speech

processes as conduct. Telescope Media Grp. v. Lucero, 936 F.3d 740, 752 (8th Cir. 2019)




BRIEF IN SUPPORT OF DEFENDANT’S RESPONSE TO GOVT’S DOC. 26                                            7
  Case 3:20-cr-00274-N Document 27 Filed 11/23/20                 Page 10 of 14 PageID 416



(“[s]peech is not conduct just because the government says it is”). The creation and dissemina-

tion of information is speech within the meaning of the First Amendment. Sorrell v. IMS Health,

Inc., 564 U.S. 552, 570 (2011). Laws like FOSTA that target a particular medium regulate

speech regardless how the Government may characterize them. See, e.g., Near v. Minnesota,

283 U.S. 697, 720 (1931) (“Characterizing the publication as a business, and the business as a

nuisance, does not permit an invasion of the constitutional immunity against restraint.”); Minne-

apolis Star & Tribune Co. v. Minn. Comm’r of Revenue, 460 U.S. 575, 582 (1983) (tax on ink

and paper “burdens rights protected by the First Amendment”). Courts have uniformly recog-

nized that “online publishers have a First Amendment right to distribute others’ speech and exer-

cise editorial control on their platforms.” See, e.g.s., La ‘Tierjira v. Facebook, Inc., 272 F. Supp.

3d 981, 991–92 (S.D. Tex. 2017); Jian Zhang v. baidu.com Inc., 10 F. Supp. 3d 433, 438–39

(S.D.N.Y. 2014) (online platforms “are engaging in fully protected First Amendment expres-

sion—‘[t]he presentation of an edited compilation of speech generated by other persons”); Lang-

don v. Google, Inc., 474 F. Supp. 2d 622, 629–30 (D. Del. 2007) (First Amendment protects de-

cisions by intermediaries).

   FOSTA targets speech based on its “message” and “function.” Reed v. Town of Gilbert, 576

U.S. 155, 163–64 (2015). See also Simon & Schuster, Inc. v. Members of N.Y. State Crime Vic-

tims Bd., 502 U.S. 105, 116 (1991) (law restricting speech about crime was content based). It

focuses only on content, criminalizing anything online that can be said to promote or facilitate

prostitution. This is nothing less than content-based regulation. United States v. Playboy Entm’t

Grp., 529 U.S. 803, 811–12 (2000). It discriminates based on the Government’s viewpoint,

which is a blatant and egregious form of content discrimination. Rosenberger v. Rector & Visi-

tors of Univ. of Va., 515 U.S. 819, 829 (1995); True the Vote, Inc. v. IRS, 831 F.3d 551, 560




BRIEF IN SUPPORT OF DEFENDANT’S RESPONSE TO GOVT’S DOC. 26                                          8
    Case 3:20-cr-00274-N Document 27 Filed 11/23/20              Page 11 of 14 PageID 417



(D.C. Cir. 2016). There is no support for the Government’s premise that regulation of a medium

of communication is not a regulation of speech. To be sure, the Government’s argument is not

even borne out by its own authority. Judge Katsas concurred in Woodhull Freedom that general

website information about online payment processors could support an inference of intent to

promote or facilitate the prostitution of another. Woodhull Freedom, 948 F.3d at 375–76. The

statute necessarily encompasses expression and lacks a clear nexus to unlawful conduct or clear-

ly defined unprotected speech and is therefore unconstitutional. See Miselis, 972 F.3d at 535–36.

The Government Shrugs Off a Proper Analysis

     The Government dismisses Sineneng-Smith7 out of hand, arguing that the case should bear

no weight with this Court because the Supreme Court vacated the decision. GVRS.15. The orig-

inal motion demonstrated by citation that the Ninth Circuit’s original decision had been vacated

and the case remanded for further proceedings. The Government concedes that the Supreme

Court did not reach the merits. Its concern was the invited amici taking over the case, not the

appellate court’s constitutional analysis. The Government should not have shrugged it off, paint-

ing it as a “wildly improper decision.” It should have taken the opportunity to deal squarely with

the court’s constitutional analysis because that is the exact analysis this Court is required to do

here.

The Indictment Does Not Sufficiently Charge a 2421A Violation

     The district court in Woodhull Freedom opined that the statute’s reference to the prostitution

of another person is plainly calculated to ensnare only specific unlawful acts with respect to a

particular individual. Woodhull Freedom Found. v. United States, 334 F. Supp. 3d 185, 200



7
 United States v. Sineneng-Smith, 910 F.3d 461 (9th Cir. 2018), vacated and remanded on other
grounds, 2020 U.S. LEXIS 2639 (U.S. May 7, 2020).



BRIEF IN SUPPORT OF DEFENDANT’S RESPONSE TO GOVT’S DOC. 26                                        9
    Case 3:20-cr-00274-N Document 27 Filed 11/23/20               Page 12 of 14 PageID 418



(D.D.C. 2018). The court added that Section 2421A requires the Government to show not just

that a defendant was aware of a potential result of the criminal offense, but that the defendant

intended to “explicitly further” a specified unlawful act. Id. at 201, citing United States v.

Brown, 186 F.3d 661, 670 (5th Cir. 1999). The Government admits that under its construction

the statute is directed to specific, unlawful acts of prostitution or sex trafficking with respect to

particular individuals. GVRS.10 (emphasis supplied). But it says that it is not required to identi-

fy the individuals who constitute the of another person element in the indictment because “there

is no authority for [that] proposition.” GVRS.23.         Its construction, however, dictates that

Martono formed the specific intent to explicitly further a specified lawful act against a particular

individual, and five particular individuals for the aggravated-violation provision. 8 GVRS.10.

Under current law, the Government must show that the targeted speech is for the “sole immedi-

ate purpose” of furthering a specific crime. Giboney v. Empire Storage & Ice Co., 336 U.S. 490,

498–502 (1949). This means that it must prove both that (1) a defendant had knowledge of spe-

cific content that is integrally related to a particular crime and (2) specifically intended to bring

about the result. Miselis, 972 F.3d at 535 (“the government must at a minimum prove . . . the

defendant acted with specific intent to engage in unprotected speech or conduct”). It is not

enough that the Government obliquely alleges that “CityXGuide and its related website posted

‘hundreds of thousands of prostitution advertisements.’” 9 The indictment acknowledges that

third parties posted the website content yet there are no allegations that Martono engaged in




8
  In Woodhull Freedom, the Government endorsed this construction. Woodhull Freedom, 948
F.3d at 372–73, citing Woodhull Freedom, 334 F. Supp. 3d at 200.
9
  The phrase “prostitution advertisement” is conclusory. The Government argues that prostitution
is “the illegal exchange of sex for money,” yet none of the advertisements contained in the in-
dictment mention money.



BRIEF IN SUPPORT OF DEFENDANT’S RESPONSE TO GOVT’S DOC. 26                                         10
     Case 3:20-cr-00274-N Document 27 Filed 11/23/20              Page 13 of 14 PageID 419



Lacey-type conduct10 regarding any particular advertisement or individual. Martono’s awareness

of a potential result of the criminal offense is not sufficient for a conviction under the Govern-

ment’s construction of FOSTA. He had to have to have acted on the specific intent to explicitly

further a criminal act against a specific individual, i.e., the prostitution of another person. The

indictment identifies no such individual or individuals. Rule 7 and the statutory elements of

2421A require that the particular individual or individuals involved in the offense be identified.

The absence of the identity of another person does not provide sufficient notice to Martono to

allow him to prepare his defense. It also fails to protect him from subsequent prosecution for the

same crime.

Conclusion

      Based upon these premises, the Court should grant Defendant’s motion to dismiss.

                                                      Respectfully submitted,

                                                      /s/ Peter M. Barrett
                                                      PETER M. BARRETT
                                                      State Bar No. 00790272
                                                      BARRETT BRIGHT LASSITER LINDER P EREZ
                                                      3300 Oak Lawn Avenue, Suite 700
                                                      Dallas, Texas 75219
                                                      O: (214) 526-0555
                                                      F: (214) 526-0551

10
   The Lacey indictment shows that the defendants were not charged based upon a vicarious lia-
bility theory for the passive posting of third parties’ online advertisements. United States v.
Lacey, 423 F. Supp. 3d 748, 753–56 (D. Ariz. 2019). The indictment described conduct intended
to further the website’s users’ ability to sell children and others for sex, including editing users’
advertisements to allow them to “evade detection” as solicitations for sex with children, adopting
policies to artificially limit automatic warnings when customers used search terms indicating
they wanted to buy children for sex, and instructing moderators not to send alerts of potential
child exploitation to the National Center for Missing and Exploited Children. It also alleged af-
firmative conduct such as the defendants removing phone numbers, email addresses, IP address-
es, and metadata from sex ads to frustrate the efforts of law enforcement, and deliberately re-
moving advertisements posted by an anti-trafficking group and law enforcement agencies seek-
ing to aid sex trafficking victims. Id.



BRIEF IN SUPPORT OF DEFENDANT’S RESPONSE TO GOVT’S DOC. 26                                         11
  Case 3:20-cr-00274-N Document 27 Filed 11/23/20               Page 14 of 14 PageID 420



                                                    E: peter@barrettcrimelaw.com


                                                    /s/ Alexandria Cazares-Perez
                                                    ALEXANDRIA CAZARES-PEREZ
                                                    3300 Oak Lawn Avenue, Ste 700
                                                    Dallas, Texas 75219
                                                    O: 214.635.3509
                                                    F: 214.635.3509
                                                    E: law@cazaresperez.com
                                                    State Bar No. 24096446

                                                    ATTORNEYS FOR DEFENDANT



                               CERTIFICATE OF SERVICE

       Undersigned Counsel hereby certifies that on November 23, 2020, a true and correct copy

of the foregoing Defendant’s Response to Government’s Doc. 26 and Memorandum in Support

were served upon all parties entitled to notice via the U.S. Northern District CM/ECF system.


                                                    /s/ Peter M. Barrett
                                                    PETER M. BARRETT




BRIEF IN SUPPORT OF DEFENDANT’S RESPONSE TO GOVT’S DOC. 26                                      12
